IN THE UNITED STATES COURT OF APPEALS
                                   FOR THE FIFTH CIRCUIT



                                                No. 02-60269
                                              Summary Calendar


PATTY CALLAHAN,

                                                                      Plaintiff-Appellant,

versus


BANCORPSOUTH INSURANCE SERVICES OF MISSISSIPPI, INC.,
Stewart Sneed Hewes Division formerly known as Stewart Sneed Hewes, Inc.,

                                                                      Defendant-Appellee.

                                            --------------------
                               Appeal from the United States District Court
                                 for the Southern District of Mississippi
                                       USDC No. 1:01-CV-62-BrR
                                            --------------------
                                            February 4, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

         Appellant Patty Callahan appeals from a summary judgment dismissing her Title VII

retaliation claim and her claim for overtime compensation under the Fair Labor Standards Act.

After carefully considering the record and the arguments raised on appeal, we come to the

inescapable conclusion that the district court correctly granted judgment in favor of the defendant

in this case and that further writing beyond the careful and well-written opinion and order of the



         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is
not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court is not required. We affirm for the reasons stated in the memorandum opinion and

order of District Judge David Bramlette dated February 28, 2002.



       AFFIRMED.